Citation Nr: 0410885	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  The propriety of a 20 percent initial schedular rating for a 
right elbow disability.  

2.  Entitlement to an initial evaluation in excess of 20 percent 
for a right elbow disorder on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision that, among other things, 
granted service connection and a 10 percent rating for a right 
elbow disability, effective October 19, 1993.  In a rating 
decision of June 1998 the RO increased the rating for the 
veteran's right elbow disability to 20 percent disabling, 
effective October 19, 1993.  In November 1998 the Board remanded 
the issue of an increased rating for a right elbow disorder to the 
RO.  The RO denied consideration of an increased initial rating 
for a right elbow disorder on an extraschedular basis in a rating 
action of June 2001.  In March 2003 the Board again remanded this 
case to the RO.  It is now again before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's right elbow disability is manifested by 
weakness, stiffness and occasional locking with flexion to 120 
degrees and extension to 20 degrees of extension, and 30 degrees 
of pronation due to pain on movement demonstrated clinically.  

2.  The veteran's right elbow disability causes marked 
interference with his employment in the construction industry.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial evaluation in excess of 
20 percent for a right elbow disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a) Diagnostic Code 
5208 (2003).  

2.  The disability picture presented by the veteran's service-
connected bilateral foot disorder warrants referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of the assignment of an extraschedular 
rating.  38 U.S.C.A. §§ 5107, 7104 (West 2002; 38 C.F.R. § 3.321 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini constituted 
dicta.  VAOPGCPREC 1-2004 (2004).

In a letter dated in June 2003 the RO informed the veteran of the 
evidence needed to substantiate his current claim, and of who was 
responsible for obtaining what evidence.  In addition, this notice 
letter of informed the veteran of the evidence that VA needed.  
This VCAA notice letter of told the veteran of his responsibility 
for submitting evidence, and thereby put him on notice to submit 
all such evidence in his possession.  The June 2003 VCAA letter 
explained that the veteran had a one-year period in which to 
provide evidence relevant to his claim.  It does not appear from a 
review of the record that, after the above mentioned Board 
remands, any clinical evidence relevant to the veteran's current 
appeal is available, but not yet associated with the claims 
folder.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA has taken the position that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  See Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (holding that a statute has 
a prohibited retroactive effect if it "impose[s] new duties with 
respect to transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").  The 
notice requirement is a new duty that would attach to a completed 
transaction, namely the initial rating decision.  

However, assuming for the sake of argument the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
delayed notice in this case did not prejudice the veteran.   While 
further relevant evidence has been associated with the claims 
folder subsequent to initial adjudication of this claim, he would 
have received the same benefit as he would have received had he 
submitted the evidence prior to initial adjudication.  In this 
regard, it is apparent that subsequent to the VCAA notice, the RO 
adjudicated of the veteran's claim on a de novo basis without 
regard to prior denials. 

It does not appear, after two prior Board remands, that any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder.  In 
addition, under the VCAA, VA is obliged to provide an examination 
when the record does not contain sufficient clinical information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Pursuant to the previous Board remands in this case 
the veteran has received a recent VA examination in regard to his 
right elbow disability.  The examiner had access to all the 
relevant evidence of record and he also provided medical opinions 
regarding the medical questions pertinent to the veteran's current 
claim.  

                                                        I.  
Factual Basis

VA clinical records reflect occasional treatment during the 1990s 
for right elbow pain.  An X-ray of June 1992 showed a bony 
projection on the anterior aspect of the right humerus just above 
the condyles.  After a VA examination of the right elbow in May 
1994 the diagnosis was probable joint mouse with traumatic bone 
chip with painful function and loss of 5 degrees of extension.  
During outpatient treatment in September 1994, the veteran was 
noted to complain of arthritis in his right elbow.  He said that 
he could not lift a hammer due to increased pain.  It was noted 
that the veteran had pain and decreased strength in the right 
medial epicondyle.  

On VA orthopedic examination in October 1997 the veteran 
complained of recurrent right elbow pain with locking and 
decreased range of motion.  Evaluation revealed right elbow 
flexion of 100 degrees and extension of 45 degrees.  There were 50 
degrees of pronation and 60 degrees of supination.  The veteran 
could perform radial deviation of 20 degrees and ulnar deviation 
of 45 degrees.  A great deal of pain was evidenced by the 
veteran's expression on reflex testing.  An X-ray showed mild, 
predominantly ulnar osteoarthritic changes; anterior humeral 
productive calcification and questionable joint calcification.  
The diagnosis was right elbow osteochomatosis with degenerative 
joint disease.  A differential diagnosis was joint mouse status 
post traumatic retention of a bone chip and colcannon and radial 
head epicondylitis.  

During a VA examination of the right elbow conducted in May 1999, 
the veteran stated that the right elbow disability interfered with 
his employment as a building contractor and he could not work any 
longer.  He said that he was medically retired and unable to work, 
which resulted in a decreased income.  The veteran said that he 
had right elbow pain in the medial and lateral epicondyle that was 
6 on a 10-point scale.  He also reported occasional locking and 
swelling in the elbow, as well as stiffness and weakness.  

The veteran was reported to be right handed.  Muscle strength was 
4/5 in the right upper extremity compared to 5/5 on the left.  
Handgrip dynamometer showed right hand grip at 25 compared to 100 
on the left.  The veteran had from 0 degrees to 120 degrees of 
elbow and radial flexion.  The examiner could move the joint to 
130 degrees, but the veteran verbalized pain.  Elbow extension was 
-20 degrees.  The veteran was unable to extend the joint.  
Pronation was from 0 to 50 degrees and limited and painful out of 
the 0 to 80 degrees norm.  Supination was normal and pain free at 
from 0 to 80 degrees.  An X-ray showed moderate arthritic changes.  
The diagnosis was status post trauma, right elbow, with residuals 
that included deformity.  

During VA examination in April 2001 slight atrophy was noted in 
the right bicep and strength in the right arm was 4/5 and 5/5 on 
the left.  Handgrip dynamometer showed right hand grip at 25 
compared to 100 on the left.  No ankylosis was present.  The 
veteran had from 0 degrees to 120 degrees of elbow and radial 
flexion, but "could not support 130 degrees."  Elbow extension was 
-20 degrees.  The veteran was unable to extend the joint.  
Pronation was from 0 to 50 degrees and limited and painful out of 
the 0 to 80 degrees norm.  Supination was normal and pain free at 
from 0 to 80 degrees.  

The examiner commented that the veteran undoubtedly experienced 
pain and flare-ups of locking in the right elbow.  He also 
commented that elbow disability would not incapacitate the 
veteran.  It was noted that the veteran was in construction and it 
was doubtful that he could swing a hammer or saw wood with the 
right hand, but he could perform work not requiring repetitive 
movement to the degree required of construction work and there 
were alternatives to medical retirement.  

In an addendum to this examination, prepared in November 2002, the 
examiner clarified that the report of extension to "-20" meant 
that the veteran lacked the last 20 degrees of extension because 
of pain.  

In June 2001, the regional office denied entitlement to a total 
rating for compensation based on individual unemployability.

                                                      II.  Legal 
Analysis

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  

Where, as in this case, the appeal arises from the assignment of 
the initial rating, VA must assess the level of disability from 
the date of initial grants of service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating." Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The veteran is right handed.  His right elbow disability is 
currently rated as 20 percent disabled based on limitation of 
elbow flexion and extension under 38 C.F.R. § 4.71(a) Diagnostic 
Code 5208.  Since the evidence also indicates traumatic arthritis 
in the right elbow, Diagnostic Codes 5010 and 5003 are applicable.  
These codes also require evaluation based on limitation of motion 
of the forearm (elbow).

In order to get the next higher rating based on limitation of 
extension of the major forearm (30 percent), extension must be 
limited to 90 degrees. In order to get a higher rating based on 
limitation of flexion, the major forearm would have to be shown to 
be limited to at least 70 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, and 5208.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2003), pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

The normal range of motion of the forearm (elbow) is zero degrees 
extension, 145 degrees flexion, 80 degrees of pronation, and 85 
degrees of supination. 38 C.F.R. § 4.71, Plate I (2001).

The VA examination in April 2001, shows that the veteran had from 
0 to 120 degrees of elbow flexion, but could not support 130 
degrees.  He therefore lacked about 25 degrees of elbow flexion.  
The examination and a subsequent addendum showed that the veteran 
lacked about 20 degrees of full extension due to pain.  On the 
examination the veteran lacked about 30 degrees of pronation due 
to pain while supination was normal and pain free.  

The examiner said that the veteran undoubtedly experienced pain 
and flare-ups in the right elbow.  This constitutes persuasive 
evidence that an increased rating based on limitation of flexion 
or extension of the forearm is not warranted, as the evidence 
indicates that extension is not limited to 90 degrees and flexion 
is not limited to 70 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, and 5208 (2001).

The provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a 
basis for a higher rating based on limitation of motion of the 
right elbow.  The examiners took into account functional 
limitation due to pain in reporting that flexion was to 120 
degrees and extension was to 20 degrees.  Thus, the Board finds 
that the evidence does not demonstrate additional disability of 
the right elbow in excess of the current 20 percent evaluation 
upon which to predicate a grant of a higher rating under the 
criteria of 38 C.F.R. §§ 4.40, 4.45 or 4.59.

There is no medical evidence of ankylosis of the elbow, impairment 
of supination or other impairment of the elbow, ulna, or radius, 
such that a rating in excess of 20 percent would be warranted 
under another diagnostic code. There is no indication of record 
that there is ankylosis, nonunion of the ulna or radius, or 
malunion of the ulna or radius. Thus, these diagnostic codes are 
not for application in this case. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209, 5210, 5211, and 5212; Butts v. Brown, 
5 Vet. App. 532 (1993).  In addition, while the evidence shows 
that the veteran lacks about 30 degrees of full pronation in the 
right forearm, such does not constitute limitation of pronation to 
less than the middle of the arc of motion as required for a 30 
percent rating under Diagnostic Code 5213.  There is also no 
evidence from the record that the veteran's service-connected 
disability has resulted in damage to the nerves that would warrant 
a separate rating. 38 C.F.R. § 4.124a (2003  

In addition, the Board notes that the current 20 percent schedular 
rating for the veteran's right elbow disability represents the 
most disabling that this disorder has been since the date of the 
grant of service connection for his right elbow disability, which 
in this case is October 19, 1993 2000.  Accordingly, staged 
ratings for the veteran's lumbar strain are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Evaluation

The provisions of 38 C.F.R. § 3.321(b)(1) (2002), provide that in 
order to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the VA Chief Benefits Director or the Director 
of the VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.

The governing norm for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular rating schedule standards.

The Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law and 
regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In a supplemental statement of the case issued in April 2001, the 
RO considered referral under 38 C.F.R. § 3.321(b)(1) and decided 
that referral was not warranted. The veteran's right elbow 
disability does not require frequent hospitalization. However, VA 
examiners have found that this disability precluded the veteran 
from swinging a hammer or sawing wood with his dominant hand.  
These would appear to be significant limitations in a person whose 
employment has consisted of construction work.  A previous 
examiner reported that the elbow disability had caused the veteran 
to be medically retired.  This evidence indicates that the right 
elbow disability causes marked interference with employment.  38 
C.F.R. § 3.321(b)(1).  Therefore, the Board must remand the case 
to the RO so that his claim can be referred for consideration of 
an extraschedular rating. Colayong v. West, 12 Vet. App. 524, 537 
(1999).  

ORDER

Entitlement to an initial evaluation in excess of 20 percent for a 
right elbow disability is denied.  

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating for a right elbow disorder 
the appeal is granted. 


REMAND

In light of the action taken above, the Board is REMANDING this 
case for the following action:

1.  The RO should invite the veteran to submit employment and 
other records showing the impact of his right elbow disability on 
his employment.

2.  The RO should then refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating for 
the veteran's service-connected right elbow disability pursuant to 
the provisions of 38 C.F.R. § 3.321(b).

The case should then be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



